ORDER
PER CURIAM
Movant appeals the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm the motion court’s order as mov-ant has failed to show that the findings, conclusions and judgment were clearly erroneous. Rule 27.26(j). Because it would serve no precedential purpose, we affirm the order without written opinion under Rule 84.16(b). However, the parties have been furnished with a memorandum opinion for their information which sets forth the facts and reasons for this order.